Citation Nr: 1110141	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  07-36 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in October 2009.  A transcript of this hearing has been associated with the Veteran's claims folder.

In December 2009, the Board remanded this matter for additional evidentiary development.

In January 2011, the RO issued a rating decision granting service connection for degenerative disc disease, L5-S1, and for left knee degenerative joint disease.  Accordingly, these issues are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).


FINDINGS OF FACT

1.  Bilateral pes planus existed prior to the Veteran's entry into active duty service.

2.  The Veteran's pre-existing bilateral pes planus did not permanently increase in severity during his active duty service.

3.  The Veteran's current plantar fasciitis is not shown to have been present during active duty service, or for many years thereafter, nor is it shown to be the result of any incident therein.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2010).

2.  Plantar fasciitis was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's November 2006 and January 2007 letters to the Veteran advised him of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Specifically, the RO's letters informed the Veteran of what evidence was required to substantiate his claims for service connection, and notified the Veteran of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence or information in his possession to the RO.  With respect to the Dingess requirements, the RO's November 2006 and January 2007 letters each provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the RO's November 2006 and January 2007 letters effectively satisfied the remaining notice requirements with respect to the issues being addressed in this decision.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, including the opportunity to present pertinent evidence.    

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled the Veteran for the appropriate VA examination to consider the etiology of his bilateral pes planus and plantar fasciitis.  Specifically, the March 2010 VA examination of the feet was performed by a VA examiner that had reviewed the Veteran's claims file, reviewed the history of his pes planus and plantar fasciitis with the Veteran, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that this examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In December 2009, the Board remanded this matter to the RO for additional evidentiary development, including requesting that the Veteran identify any additional treatment records that may be available and scheduling him for a VA examination to consider the etiology of his bilateral pes planus and plantar fasciitis.  The RO subsequently requested additional treatment information from the Veteran in a December 2009 letter, and also scheduled him for a VA examination in March 2010.  Accordingly, the directives of the Board's December 2009 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (footnote omitted).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has also held that "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Historically, the Veteran served on active duty in the Navy from April 1962 to July 1966.  His April 1962 enlistment examination noted a diagnosis of third degree pes planus.  His service treatment records are completely silent as to any complaints of or treatment for pes planus or plantar fasciitis.  The Veteran's July 1966 separation examination noted a diagnosis of first degree pes planus.  

An April 2006 VA treatment report noted that the Veteran reported decreased right heel pain since purchasing athletic footwear.  A May 2006 VA treatment report noted the Veteran's complaints of right heel pain which developed insidiously over the past six months.  The report concluded with a diagnosis of likely plantar fasciitis of the right heel, and indicated that he Veteran would benefit from a custom-made orthosis.  

In September 2006, the Veteran filed his present claim seeking service connection for bilateral pes planus and plantar fasciitis.  In a July 2007 statement, the Veteran indicated that he developed foot problems during his 4 years of military service.  He also indicated, to the best of his knowledge, that he did not have flat feet when he enlisted in the Navy in 1962.

In June 2007, a QTC examination was conducted.  The examination report noted the Veteran's history of flat feet with resulting bilateral knee pain for the past forty years.  Physical examination of the feet revealed "signs of abnormal weight bearing, including callosities located at base of 1st metatarsal bilaterally without tenderness and bilateral flat feet."  His posture and gait were within normal limits.  The report concluded, in part, with a diagnosis of degenerative joint disease of the left knee.  

At his October 2009 hearing before the Board, the Veteran testified that his foot problems had worsened in the past three years, and that he could now hardly walk.  He attributed this condition to serving on a destroyer, which required standing on steel decks and using steep ladders.  He noted that he was first informed that he had flat feet during his separation physical.  When asked about his plantar fasciitis, the Veteran indicated that he would get this condition periodically after he was discharged.  

In March 2010, a VA examination of the feet was conducted.  The report of this examination noted that the VA examiner had reviewed the Veteran's claims file.  The report noted the Veteran's history of developing foot pain during service, for which he was given pain medication.  He denied having any inservice trauma to his feet.  Following his discharge from the service, the Veteran reported having intermittent foot pain with remissions.  He also indicated that he first sought medical treatment for this condition in 2006.  Following a physical examination, the report concluded with diagnoses of bilateral pes planus and plantar fasciitis.  The VA examiner opined that it was less likely than not that the Veteran's foot disorders are related to his military service.  In support of this opinion, the VA examiner cited to the absence of medical treatment having been sought for a 40 year period following service.  The VA examiner also noted that the Veteran's bilateral and symmetrical pes planus and associated plantar fasciitis appeared to be due to his own personal biomechanics/bone structure and normal aging, and not related to some activity he did in the service.  


A.  Bilateral Pes Planus

Pes Planus is flat feet.  Buckley v. West, No. 96-1764, slip op. at 2 (U.S. Vet. App. Dec. 3, 1998).  Pes planus "with depression of the arch, but no evidence of abnormal callosities, areas of pressure, strain or demonstrable tenderness, is a congenital abnormally which is not compensable or pensionable."  38 C.F.R. § 4.57 (2010).  The acquired condition is manifested by depression of the longitudinal arch, although this is not the essential feature, and anatomical changes, e.g. inward rotation of the os calcis, medial deviation of the Achilles tendon insertion, medial tilting of the astragalus, and in severe cases, gaping of bones on the inner border of the foot, and rigid valgus position with loss of power of inversion and adduction.  Id.

After reviewing the evidence of record, the Board concludes that service connection is not warranted for bilateral pes planus.

By statute, a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).  

In this case, the Veteran's April 1962 entrance examination report noted that he had pre-existing 3rd degree pes planus.  Accordingly, the Board finds that bilateral pes planus was noted at entrance into service, and the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111.

If a pre-existing disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  However, aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

After reviewing the Veteran's claims folder, the Board finds that the evidence in this case does not show that the Veteran's pre-existing bilateral pes planus underwent an increase in severity during service.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., painful feet, and reporting to sick call.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus, his statements regarding causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements or opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 (2004).  A lay person is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, the Veteran contends that he developed pes planus during his active duty service.  He further contends that he sought treatment and was provided medication for foot pain during service.  However, to the extent that the Veteran contends that that his pes planus was aggravated during service, the Board finds that his contentions are not supported by the evidence and are not credible.  The 
Veteran's service treatment records were completely quiet as to any complaints of or treatment for foot pain, despite showing treatment for a variety of other conditions involving his lower extremities.  Moreover, the Veteran's April 1962 entrance examination noted a diagnosis of 3rd degree pes planus; however, his July 1966 separation examination concluded with a diagnosis of pes planus in the 1st degree, which is an improvement.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002)(38 U.S.C.A. § 1153 requires an increase in the severity of the preexisting condition, as distinguished from the mere recurrence of manifestations of the pre-service condition.).  

Additionally, there is no evidence of any post service treatment having been sought by the Veteran for any foot disorder for over 39 years following his discharge from military service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that aggravation in service may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  Moreover, a May 2006 VA treatment report referred to a history of right heel pain which had only developed in the past six months.

Finally, the competent medical evidence of record indicates that it was less likely than not that the Veteran's bilateral pes planus is related to his military service.   See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In support of this opinion, the VA examiner cited to the absence of medical treatment having been sought for a 40 year period following service.  The VA examiner also noted that the Veteran's bilateral and symmetrical pes planus and associated plantar fasciitis appeared to be due to his own personal biomechanics/bone structure and normal aging, and not related to some activity he did in the service.  

Thus, the evidence does not show that the Veteran's pre-existing bilateral pes planus worsened during service.  

Since the evidence of record does not show that the bilateral pes planus worsened in service, the Board finds that presumption of aggravation does not arise.  See 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  The presumption of aggravation applies where there was a worsening of the disability in service, regardless of whether the degree of worsening was enough to warrant compensation.  Browder, 1 Vet. App. 207.  However, in the present case, there is no competent evidence of worsening of the pre-existing bilateral pes planus in service.  See Wagner, 370 F. 3d. at 1096.

Thus, in the absence of evidence establishing that the Veteran's current bilateral pes planus is related to his military service, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral pes planus.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Plantar Fasciitis

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for plantar fasciitis.  The Veteran's service treatment records are negative for any complaint or diagnosis of plantar fasciitis.  Following his discharge from the service, a complaint or diagnosis of plantar fasciitis was not shown until May 2006, over 39 years after the Veteran's discharge from military service.  This period without any complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim herein.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

While the Board accepts that the Veteran is competent to report having a history of foot problems since service, these statements are not competent evidence to establish a diagnosis or etiology of his current plantar fasciitis.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Moreover, to the extent that the Veteran contends that service connection is warranted based on a continuity of symptomatology since his military service, the Board finds that his contentions are not supported by the evidence and not credible.  Specifically, there is no diagnosis or treatment for this condition shown during service, and for more than 39 years after service.  In addition, the first post service treatment shown for this condition in June 2006 noted the Veteran's six month history of right heel pain.  

Finally, the VA examiner in March 2010 opined that it was less likely than not that the Veteran's foot issues were related to his military service.  In support of this opinion, the VA examiner cited to the absence of medical treatment having been sought for a 40 year period following service.  The VA examiner also noted that the Veteran's bilateral and symmetrical pes planus and associated plantar fasciitis appeared to be due to his own personal biomechanics/bone structure and normal aging, and not related to some activity he did in the service.  The Board finds this evidence to be far more probative on the issue of whether the Veteran incurred or aggravated plantar fasciitis during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Accordingly, service connection for plantar fasciitis is not warranted as the most probative evidence shows that there is no etiological connection between current plantar fasciitis and his military service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim for service connection for plantar fasciitis, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral pes planus is denied.

Service connection for plantar fasciitis is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


